                  Case 2:20-cv-01332 Document 1 Filed 09/08/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   HYRDOBEE, SPC., a Washington
     corporation,                                         No. 2:20-cv-1332
10
                                   Plaintiff,
11                                                        KING COUNT SUPERIOR COURT CAUSE
                     vs.                                  NO. 20-2-12717-5 SEA
12
     CITY OF SEATTLE,                                     NOTICE OF REMOVAL TO FEDERAL
13                                                        COURT UNDER 28 U.S.C. § 1441
                                   Defendant.
14

15
     TO:    THE UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF
16          WASHINGTON, AT SEATTLE:

17          Defendant City of Seattle hereby gives notice that it is removing this case to the United States

18   District Court for the Western District of Washington on the grounds set forth below.

19          1.       On August 18, 2020, this action was filed by plaintiff against defendant City of

20   Seattle in King County Superior Court under Cause No. 20-2-12717-5 SEA (See Complaint attached

21   to the Verification of State Court Records as Ex. 1).

22          2.       The matter was assigned to The Honorable Douglass A. North, and the Court issued

23   an Order Setting Civil Case Schedule (attached as Ex. 2 to the Verification of State Court Records).


      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §                              Peter S. Holmes
                                                                                        Seattle City Attorney
      1441 - 1                                                                          701 5th Avenue, Suite 2050
      2:20-cv-1332                                                                      Seattle, WA 98104-7095
                                                                                        (206) 684-8200
                   Case 2:20-cv-01332 Document 1 Filed 09/08/20 Page 2 of 4



 1

 2           4.      Plaintiff filed a Summons directed to defendant City of Seattle, attached as Exhibit 3

 3   to the Verification of State Court Records.

 4           6.      A copy of the King County Superior Court docket is attached as Exhibit 4 to the

 5   Verification of State Court Records.

 6           7.      Upon information and belief, there have been no further proceedings in this action.

 7           8.      It appears that within the Complaint, Plaintiff alleges a Constitutional claim for a civil

 8   rights violations under 42 U.S.C. § 1982, specifically, that the City of Seattle made unauthorized

 9   entry to Plaintiff’s commercial rental space and removed personal property. Plaintiff also alleges

10   state law claims of conversion, trespass and breach of contract. Further, Plaintiff demands judgment

11   against defendant City of Seattle for costs and attorney’s fees, which may be unavailable to it in the

12   Superior Court of the State of Washington but are available when proceeding under 42 U.S.C. §

13   1982.

14           9.      A claim for a violation of 42 U.S.C. § 1982 arises under and is controlled by the laws

15   and the Constitution of the United States and therefore falls within the original jurisdiction of the

16   United States District Court. See 28 U.S.C. §§ 1331, 1343 and 1441(a). The entire case may thus

17   be removed to the United States District Court for determination of all issues. See 28 U.S.C. §

18   1441(c) and 28 U.S.C. § 1446.

19           10.      Defendant City has filed this Notice of Removal within thirty (30) days after receipt,

20   through service or otherwise, of a copy of plaintiff’s Complaint. See 28 U.S.C. § 1446(b).

21           12.     Intradistrict Assignment: Pursuant to Local Rule 101(e), defendant City notes that it

22   is removing this case to the Western District of Washington, Seattle Division, because the events

23   complained of occurred in King County.


      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §                                 Peter S. Holmes
                                                                                           Seattle City Attorney
      1441 - 2                                                                             701 5th Avenue, Suite 2050
      2:20-cv-1332                                                                         Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                  Case 2:20-cv-01332 Document 1 Filed 09/08/20 Page 3 of 4



 1          13.      This Court is the district court of the United States for the district and division

 2   embracing the place where the state court action is currently pending. See 28 U.S.C. § 1441(a).

 3          WHEREFORE, defendant City hereby gives notice that the civil action in King County

 4   Superior Court, State of Washington has been removed from that Court to the United States District

 5   Court for the Western District of Washington at Seattle.

 6          DATED this 8th day of September, 2020.

 7                                         PETER S. HOLMES
                                           Seattle City Attorney
 8

 9                                     By: /s/ Tara Gillespie
                                           Tara Gillespie, WSBA# 38610
10                                         Assistant City Attorneys
                                           E-mail: Tara.Gillespie@seattle.gov
11
                                            Seattle City Attorney’s Office
12                                          701 Fifth Avenue, Suite 2050
                                            Seattle, WA 98104
13                                          Phone: (206) 684-8200

14                                          Attorneys for Defendant City of Seattle

15

16

17

18

19

20

21

22

23


      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §                            Peter S. Holmes
                                                                                      Seattle City Attorney
      1441 - 3                                                                        701 5th Avenue, Suite 2050
      2:20-cv-1332                                                                    Seattle, WA 98104-7095
                                                                                      (206) 684-8200
                  Case 2:20-cv-01332 Document 1 Filed 09/08/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2           I hereby certify that on September 8, 2020 I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system which will send notification of such filing to the following:
 3                                         Isaac Ruis, WSBA #35237
                                       Katheryn Knudsen, WSBA #41075
 4                                               RUIZ & SMART
                                         95 S. Jackson Street, Ste. 100
 5                                              Seattle, WA 98104
                                             Phone: (206) 203-9100
 6                                            iruiz@plaintifflit.com
                                           kknudsen@plaintifflit.com
 7

 8                                         s/ Daviana Kadiyan
                                           Daviana Kadiyan, Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28 U.S.C. §                              Peter S. Holmes
                                                                                        Seattle City Attorney
      1441 - 4                                                                          701 5th Avenue, Suite 2050
      2:20-cv-1332                                                                      Seattle, WA 98104-7095
                                                                                        (206) 684-8200
